12/22/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 22-0556



                              No. DA 22-0556

STATE OF MONTANA,

             Plaintiff and Appellee,

     v.

PITASKUMMAPI DAVID GREEN,

             Defendant and Appellant.



                                  ORDER




     Upon consideration of Appellant’s motion for extension of time to

produce transcripts on appeal, and good cause appearing,

     IT IS HEREBY ORDERED that Court Reporter Catherine A.

Rebish is granted an extension of time to and including February 15,

2023, within which to prepare, file, and serve the transcripts requested

on appeal.

     The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                  December 22 2022